DETAILED ACTION

Examiner Notes
	The amendments of claims 12 and 14; cancellation of claims 1-2, 4, 6-9, 17, 19, and 23-27; and addition of claims 31-35 are acknowledged.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 32 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 32 recites the limitation "the cold-surface".  There is insufficient antecedent basis for this limitation in the claim. It is further unclear what “cold-surface” is be referred to a cold-surface of the frame, glass-substrate, or adhesive. For sake of further examination, the “cold-surface” will be viewed as any of the cold-surface of the frame, glass substrate, or adhesive.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 12-16, 18, 31, and 33-34 are rejected under 35 U.S.C. 103 as being unpatentable over Murashige et al. (US 2015/0072125) in view of Marchelli et al. (US 2013/0108855) and further in view of Amberger et al. (US 5,106,671) with evidentiary reference Bruce et al. (US 5,468,346).
	Regarding claims 12 and 31, Murashige discloses a transparent sheet comprising an inorganic glass (10; instant glass substrate) having a first and second major surfaces (Fig. 1) and thickness of 35 to 100 µm (0.035 to 0.1 mm) (0019), overlapping the claimed thickness of 0.05 to 2 mm. The transparent sheet including a radius of curvature of preferably 1,000 mm or more (1 m or more) (0024), overlapping the claimed radius of curvature of greater than 30 mm and less than 1.5 m. Given the transparent sheet has a radius of curvature, the first and second major surfaces of the glass will necessarily have curved sections. The transparent sheet further including a resin film (11, 11’) placed on one side or each of both sides including the second major surface (Fig. 1, 0017). The resin film having excellent adhesiveness with the adhesion layer (0037) and thus viewed as an adhesive as claimed and has a modulus of elasticity of 1.5 to 10 GPa (1500 to 10000 MPa) (0032), overlapping the claimed modulus of elasticity of at least 500 MPa.
	In the alternative, Murashige teaches adhesion layer (12, 12’) which may be included between the glass and resin films (Fig. 1, 0017) and having a modulus of elasticity of 1.2 to 10 GPa (1200 to 10000 MPa) (0059), overlapping the claimed modulus of elasticity of at least 500 MPa.
	Murashige does not expressly teach wherein the first major surface is under a compressive stress, CS1, and the second major surface is under a compressive stress, CS2, CS1 is different than CS2 as a result of the cold-formed glass article being cold-formed via the layer of high modulus adhesive. However, Murashige teaches the glass article being curved thus each of the first and second surfaces will be under a compressive stress, CS1 and CS2, respectively. Murashige further teaches the resin film or adhesive layer applied using active energy ray-curing method, which does not require heating (0085). Accordingly, Morishige teaches the glass article being cold-formed via the layer of high modulus adhesive (e.g., via the resin or adhesion layer) and it is expected for CS1 to be different than CS2 as claimed.
Once a reference teaching product appearing to be substantially identical is made the basis of a rejection, and the examiner presents evidence or reasoning tending to show inherency, the burden shifts to the applicant to show an unobvious difference. "[T]he PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his [or her] claimed product. Whether the rejection is based on inherency’ under 35 U.S.C. 102, on prima facie obviousness’ under 35 U.S.C. 103, jointly or alternatively, the burden of proof is the same, and its fairness is evidenced by the PTO’s inability to manufacture products or to obtain and compare prior art products." In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433-34 (CCPA 1977)), see MPEP 2112. Applicant has not clearly shown an unobvious difference between the instant invention and the prior art’s product.
	Murashige does not disclose the glass article being cold-formed, or a surface treatment located on the first major surface.
	Please note, claim 12 includes product by process language in regards to the recitation of “cold-formed glass article”.  The above arguments establish a rationale tending to show the claimed product is the same as what is taught by the prior art.  “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”  (In re Thorpe, 227 USPQ 964,966).  Once the Examiner provides a rationale tending to show that the claimed product appears to be the same or similar to that of the prior art, although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious different between the claimed product and the prior art product.  In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir. 1983), MPEP 2113.
	Alternatively regarding the glass formation, Marchelli, in the analogous field of glass articles (0010) discloses a glass article formed by a cold work process (0050). 
	A person or ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious for the glass of Murashige to be cold-formed, as taught by Marchelli, as a cold work process doesn’t need to rise glass to a high temperature resulting in large energy savings (0050).
	Regarding the surface treatment, Amberger, in the analogous field of automotive and architectural glazing units (column 1, lines 5-10) discloses an anti-reflective coating located on the outside major surface of a glass sheet (column 4, lines 20-25).
	A person of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious for the outer surface of the glass of Murashige to include a surface treatment as taught by Amberger, to increase transmittance of visible light to the interior (column 4, lines 20-25).
	Regarding claim 13, Amberger discloses the surface treatment is an anti-reflective coating (column 1, lines 5-6).
	Regarding claim 14, Murashige teaches the resin film formed of a thermoplastic resin (0035) having a modulus of elasticity of preferably from 1.9 to 6 GPa (0032), overlapping the claimed modulus of elasticity of less than 5 GPa.
	In the alternative, Murashige teaches the adhesion layer formed of thermosetting resin (0060) having a modulus of elasticity of preferably 2 to 5 GPa (0059), overlapping the claimed modulus of elasticity of less than 5 GPa.
	Regarding claim 15, while Murashige teaches the sheet being curved, Murashige does not teach wherein the curved section of the first major surface is a convex curved section and the curved section of the second major surface is a concave curved section. However, one of ordinary skill in the art before the effective filing date of the claimed invention would have found it “obvious to try” to curving the sheet as claimed, as the teaching represents a finite number of identified, predictable combinations. KSR Int'l Co. v. Teleflex, Inc., 550 U.S. 398 (2007).
	Regarding claim 16, Murashige discloses chemically etching the glass surface with a solvent such as hydrofluoric acid (0030). Which as evidenced by Bruce which is a method for chemically strengthening the surface (column 2, lines 10-15).
Regarding claim 18, Murashige teaches the resin film being 10 cm long by 3 cm wide and an exposed portion of the inorganic glass measured 10 cm long by 1 cm wide (0094), thus the first major surface of the glass in example 1 is 20 cm long by 4 cm wide, overlapping the claimed length of 5 to 250 cm and width of 5 to 250 cm. Regarding the width, a prima facie case of obviousness exists where the claimed ranges and prior art do not overlap but are close enough that one in ordinary skill in the art would have expected them to have the same properties. Titanium Metals Corp. of America v. Banner, 778 f.2d 775, 227 USPQ 773 (Fed. Cir. 1985). See MPEP 2144.05.
Alternatively regarding the width and length of the first major surface, as the present specification is silent to unexpected results, it would have been an obvious modification to one having ordinary skill in the art at the time the invention was made to modify the width and length of the glass of Murashige based on routine experimentation, for the purpose of optimizing operation of said laminate. Said obvious modifications including, selecting a width and length required for a given end use including those widths of 5 to 250 cm and length of 5 to 250 cm. Such modifications would have been obvious to one of ordinary skill in the art, since such a modification would have involved a mere change in the size or dimension of a component. A change in size/dimension is generally recognized as being within the level of ordinary skill in the art. In re Rose, 220 F.2D 459, 105 USPQ 237 (CCPA 1955). Where the only difference between the prior art and the claims is a recitation of relative dimensions of the claimed device, and the device having the claimed dimensions would not perform differently than the prior art device, the claimed device is no patentably distinct from the prior art device, Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).
It would have been obvious to one of ordinary skill in the art at the time of the invention to vary the width and length of the first major surface of the glass including over the range presently claimed to create a glass laminate with a length and width required for a given end use.
	Regarding claim 33, Murashige teaches the resin film having a modulus of elasticity of preferably from 1.9 to 6 GPa (0032), overlapping the claimed modulus of elasticity of at most 3 GPa.
	In the alternative, Murashige teaches the adhesion layer having a modulus of elasticity of preferably 2 to 5 GPa (0059), overlapping the claimed modulus of elasticity of at most 3 GPa.
	Regarding claim 34, Murashige teaches a thickness of the resin film being 16 to 400 µm (0020), overlapping the claimed thickness greater than or equal to 25 to less than or equal to 500 µm.
	In the alternative, Murashige teaches a thickness of the adhesion layer being more than 10 µm to less than (the thickness of the inorganic glasx0.3) (0022), given a glass thickness of up to 100 µm (0019), the range of thickness for the adhesive layer is 10 to 30 µm, overlapping the claimed thickness greater than or equal to 25 to less than or equal to 500 µm.
Regarding the overlapping ranges discussed in claims 12, 14, 18, and 33-34, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have selected the overlapping portion of the ranges disclosed by the reference because overlapping ranges have been held to be a prima facie case of obviousness, In re Wertheim, 191 USPQ 90, In re Woodruff, 16 USPQ2d 1934, and In re Peterson, 65 USPQ2d 1379. MPEP 2144.05.

Claim 32 are rejected under 35 U.S.C. 103 as being unpatentable over Murashige in view of Marchelli in view of Amberger as applied to claim 31 above, and further in view of Nagata (US 2009/0096965).
	Regarding claim 32, modified Murashige discloses the limitation of claim 31 as discussed above. Murashige does not disclose the glass sheet further comprising a frame with a curved surface.
	Nagata, in the analogous field of display devices (0003), discloses a curved glass substrate accommodated in a curved frame (0061).
	A person of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious for the glass sheet of modified Murashige to comprise a curved frame, as taught by Nagata, to provide a usable display device (0061).
	Modified Murashige does not teach the glass substrate being cold-formed against the cold-surface and the layer of high modulus adhesive is attached to the curved surface. However, Murashige teaches the resin and/or adhesion layer attached to the glass substrate, thus in the structure Murashige in view of Nagata the resin or adhesion layer would be attached to the curved surface of the frame given the glass is in the frame.
	Please note, claim 32 includes product by process language in regards to the recitation of “cold-formed against”.  The above arguments establish a rationale tending to show the claimed product is the same as what is taught by the prior art.  “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”  (In re Thorpe, 227 USPQ 964,966).  Once the Examiner provides a rationale tending to show that the claimed product appears to be the same or similar to that of the prior art, although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious different between the claimed product and the prior art product.  In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir. 1983), MPEP 2113.

Claim 35 is rejected under 35 U.S.C. 103 as being unpatentable over Murashige in view of Marchelli in view of Amberger as applied to claim 12 above, and further in view of Riesser et al. (US 3,881,043).
	Regarding claim 35, modified Murashige discloses the limitations of claim 12 as discussed above. Murashige does not disclose the resin or adherence layer being applied in a dot pattern such that portions of the second major surface are not covered by the layer.
	Riesser, in the analogous field of laminated glass (column 1, lines 10-15), discloses an adhesion promoting composition which is applied in a pattern of dots through the interfacial surface of the outer glass (column 20, lines 5-20).
	A person of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious for the resin or adherence layer to be applied in a dot pattern, as taught by Riesser, to achieve superior penetration resistance (column 21, lines 15-20).

Response to Arguments
Applicant’s argument filed 03/14/2022 have been fully considered but they are not persuasive.

Applicant argues that compressive stress is not an inherent property of the curved glass sheet. Applicant argues that the specification teaches that as a result of the cold-forming, the convex first major surface experiences tensile stresses during bending causing a net decrease in the surface compressive stress.” Applicant further argues that if a surface does not have compressive stress to begin with that the cold-forming process may cause the surface to have a tensile stress rather than a compressive stress.
	A compressive stress is the opposite of tensile stress thus any increase of tensile stress will decrease the compressive stress, as taught in applicant’s specification. One cannot have a net decrease in surface compressive stress as the article experiences tensile stresses during bending as taught in the specification and also have tensile stress rather than compressive stress as argued in the response filed 03/14/2022. When an article is bent it undergoes both a tensile and compressive stress and a bent surface cannot have a tensile stress without also having compressive stress. It is not agreed that the compressive stress is not an inherent property of a curved glass sheet.

Applicant further argues that Marchelli describes a cold work process where particles are heated to temperature below the melting temperature of glass and is not equivalent to the claimed cold forming process. Applicant argues that the compressive stresses on the surfaces are different as a result of the cold-formed glass article being cold-formed via the layer of high modulus adhesive.
	IT is noted that the amended claims now recite two cold-forming method steps. The first being the glass article being cold-formed and second the glass article being cold-formed via the layer of high modulus adhesive. Marchelli is cited for teaching method of cold forming glass articles. Marchelli is not provided to teach the newly added limitation of the cold-formed glass article being cold-formed via the layer of high modulus adhesive.
	Applicant’s specification defines "cold-bent," "cold bending," "cold-formed" or "cold forming" as referring to curving the glass substrate at a cold-form temperature which is less than the glass transition temperature of the glass material of glass substrate. As Marchelli teaches heating the glass laminate below a melting temperature of the glass, Marchelli teaches a cold-form temperature less than the glass transition temperature. And together with Murashige, which teaches bending of the glass laminates, teaches a cold-formed glass article. 
	In regards to the glass article being cold-formed via the layer of high modulus adhesive, Murashige further teaches the resin and/or adhesion layer being applied to the glass using an active energy ray-curing method which does not require heating (0085). Hence, Morishige teaches the glass article being cold-formed via the resin or adhesion layer and the compressive stresses difference at the surfaces would be expected in the prior art product.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALICIA SAWDON whose telephone number is (571)270-1727. The examiner can normally be reached M-Th 9-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frank Vineis can be reached on 571-270-1547. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALICIA J SAWDON/           Primary Examiner, Art Unit 1781